Name: 2014/144/EU: Council Decision of 11Ã March 2014 on the position to be taken on behalf of the European Union within the Joint Committee on Agriculture set up by the Agreement between the European Community and the Swiss Confederation on trade in agricultural products, as regards amendment of the Annex to the Additional Agreement between the European Community, the Swiss Confederation and the Principality of Liechtenstein
 Type: Decision
 Subject Matter: European construction;  processed agricultural produce;  international affairs;  Europe;  agricultural activity;  beverages and sugar;  marketing
 Date Published: 2014-03-17

 17.3.2014 EN Official Journal of the European Union L 78/4 COUNCIL DECISION of 11 March 2014 on the position to be taken on behalf of the European Union within the Joint Committee on Agriculture set up by the Agreement between the European Community and the Swiss Confederation on trade in agricultural products, as regards amendment of the Annex to the Additional Agreement between the European Community, the Swiss Confederation and the Principality of Liechtenstein (2014/144/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 207(4) in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Agreement between the European Community and the Swiss Confederation on trade in agricultural products (1) (hereinafter referred to as the "Agreement") entered into force on 1 June 2002. (2) Article 6 of the Agreement sets up a Joint Committee on Agriculture (hereinafter referred to as the "Committee"), which is responsible for the administration of the Agreement and ensures its good functioning. (3) An Additional Agreement between the European Community, the Swiss Confederation and the Principality of Liechtenstein extending to the Principality of Liechtenstein the Agreement between the European Community and the Swiss Confederation on trade in agricultural products (2) (hereinafter referred to as the "Additional Agreement") entered into force on 27 September 2007. (4) Pursuant to Article 2(2) of the Additional Agreement, the Committee may modify the Annex to the Additional Agreement, in accordance with Articles 6 and 11 of the Agreement. (5) It is necessary to amend the Annex to the Additional Agreement in order to update the details of the competent agency of the Liechtenstein government and to reflect the amendments to Annex 7 and Annex 12 to the Agreement. (6) The position to be taken on behalf of the Union within the Committee should therefore be based on the attached draft Decision, HAS ADOPTED THIS DECISION: Article 1 The position to be taken on the Union's behalf within the Joint Committee on Agriculture shall be based on the draft Decision of the Committee attached to this Decision. Technical amendments to the draft Decision may be agreed to by the representatives of the Union within the Committee without the need for a further Council Decision. Article 2 The Decision of the Committee shall be published in the Official Journal of the European Union. Article 3 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. Done at Brussels, 11 March 2014. For the Council The President G. STOURNARAS (1) OJ L 114, 30.4.2002, p. 132. (2) OJ L 270, 13.10.2007, p. 6. DRAFT DECISION No ¦/2014 OF THE JOINT COMMITTEE ON AGRICULTURE of ¦ concerning amendment of the Additional Agreement between the European Community, the Swiss Confederation and the Principality of Liechtenstein extending to the Principality of Liechtenstein the Agreement between the European Community and the Swiss Confederation on trade in agricultural products THE JOINT COMMITTEE ON AGRICULTURE, Having regard to the Additional Agreement between the European Community, the Swiss Confederation and the Principality of Liechtenstein extending to the Principality of Liechtenstein the Agreement between the European Community and the Swiss Confederation on trade in agricultural products, and in particular Article 2(2) thereof, Having regard to the Agreement between the European Community and the Swiss Confederation on trade in agricultural products, and in particular Article 11 thereof, Whereas: (1) The Agreement between the European Community and the Swiss Confederation on trade in agricultural products (hereinafter referred to as 'the Agreement') entered into force on 1 June 2002. (2) The Additional Agreement between the European Community, the Swiss Confederation and the Principality of Liechtenstein extending to the Principality of Liechtenstein the Agreement between the European Community and the Swiss Confederation on trade in agricultural products (hereinafter referred to as 'the Additional Agreement') entered into force on 27 September 2007. (3) The Annex to the Additional Agreement should be amended in order to update the address of the agency of the Liechtenstein government competent for matters handled by the cantonal agricultural authorities, to reflect Decision No 1/2012 of the Joint Committee on Agriculture on the amendment of Annex 7 (trade in wine-sector products), which entered into force on 4 May 2012, and to supplement the list of designations of origin and geographical indications for agricultural products and foodstuffs originating in Liechtenstein, HAS DECIDED AS FOLLOWS: Article 1 The Annex to the Additional Agreement is amended as follows: 1) The second paragraph under the heading 'Principle' is replaced by the following: Where Swiss canton authorities are assigned duties, responsibilities and powers, these shall be incumbent on the competent Liechtenstein government agencies. For matters handled by the canton agricultural authorities this means the Office for the Environment, Agriculture Department ('Amt fÃ ¼r Umwelt, Abteilung Landwirtschaft'), Dr Grass-Strasse 12, FL-9490 Vaduz, and for matters handled by the canton veterinary and food authorities it means the Office of Food Inspection and Veterinary Affairs (OFV) ('Amt fÃ ¼r Lebensmittelkontrolle und VeterinÃ ¤rwesen'), Postplatz 2, FL-9494 Schaan. 2) Under the entry 'Annex 7, Trade in wine products', the subheading 'Protected names of wine products originating in Liechtenstein (within the meaning of Article 6 of Annex 7)' is replaced by the following subheading: 'Protected names of wine products originating in Liechtenstein (within the meaning of Article 5 of Annex 7)'. 3) The following geographical indication is added to the list of Swiss geographical indications protected under Appendix 1 to Annex 12 to the Agreement, the geographical area of which also includes the territory of Liechtenstein: Werdenberger SauerkÃ ¤se/Liechtensteiner SauerkÃ ¤se/BloderkÃ ¤se (PDO). Article 2 This Decision shall enter into force on ¦ 2014. Done at ¦, For the Joint Committee on Agriculture The Head of the European Union Delegation The Head of the Swiss Delegation The Committee Secretary